 MID STATES SPORTSWEAR, INC.559Mid States Sportswear,Inc.andAmalgamatedClothingWorkers of America,AFL-CIO. Cases26-CA-2626 and 26-RC-2767November 29, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn August 4, 1967, Trial Examiner Eugene F.Frey issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. He further found that Respondent had in-terferedwith the election held at Respondent'splant on November 30, 1966, and recommendedthat the election be set aside, and a new electionheld. Thereafter, Respondent and General Counselfiled exceptions to the Trial Examiner's Decision,with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' and recommendations of theTrial Examiner, with the following modifications.The Trial Examiner found, and we agree, thatRespondent engaged in various unfair labor prac-tices in violation of Section 8(a)(1) and (3) of theAct; and that, with respect to employee Keeton, theGeneral Counsel establisheda prima faciecase thather discharge by Respondent was also in violationof the Act. The Trial Examiner neverthelessdismissed the 8(a)(3) and (1) allegation as to her,finding that Respondent succeeded in rebutting theprima faciecase by showing that it in fact dis-chargedKeeton for cause. For the followingreasons, we do not agree with this latter finding.Keeton, the initiator of the organizational driveand main solicitor of union authorization cards, likethe other union leader who was discriminatorilydischarged (Dunavent), was consistently one of thehighest producers at the plant. Her task was to sewzippers into hoods on ski jackets. She was the onlyone doing her particular operation, and hers wasone of the first steps in the production line. She hadbeen employed at the plant for 11 months, and hadalways been a careful as well as rapid worker. Ac-cording to Plant Manager Sullivan, however, in thelast 2 or 3 weeks before she was discharged - aperiod coinciding with the union activities she in-itiated- her work became increasingly faulty,required "mountains of repairs," and was thereason he decided to discharge her.Respondent's rebuttal evidence as to why Sul-livan discharged Keeton rests almost entirely on thetestimonyofSullivan.2AlthoughSullivan'stestimony on direct examination supports the TrialExaminer's finding that Keeton was producing anexcessive number of defective garments, Sullivangave another account under cross-examination, anaccountwhichunmistakably reveals in ourjudgment that the Trial Examiner was in error infinding that Keeton had an excessive number ofrepairs.Sullivan first explained that during the last weeksof Keeton's employment 60 percent of her workwas bad and required repairs. Since Keeton wasturning out between 400 and 500 garments a day,the implication of the testimony is that her repairswould run between 240 and 300 defective garmentsper day. On cross-examination, however, Sullivanretreated almost totally from his earlier position. Hesaid that only 9 percent of Keeton's work actuallyneeded repairs.3 The Trial Examiner erroneouslyreads Sullivan's testimony to say that 45 percent ofKeeton's work, or between 180 and 225 garmentsper day, was defective and needed repairing.The Trial Examiner correctly found that Keetonnever received any warning that she might bedischarged for producing defective work. On thecontrary, Sullivan had in fact complimented her onher work only about a week before he dischargedher. Sullivan further testified that Respondent hadno knowledge of union activity in the plant. But theTrialExaminer discredited this testimony, andfound that Respondent had known of the union ac-tivity since the time when he discharged Dunavent.iIn the absence of exceptions, we adopt,pro forma,the Trial Ex-aminer's findings that there was nothing unlawful either about the plantmanager's remark to employees Cole and McDaniel that the mid-winterlayoffs duration would depend on whether or not the Union came in, orabout Respondent's campaign literature.2The testimony ofMcDaniel, Petrie,and Middleton, standing alone, isinsufficient to rebut theprima faciecase made out by the General Coun-sel3The Trial Examiner overstates Keeton's repair figure by a factor offive Hisfigures can be accounted for only as a misreading of Sullivan'stestimony,coupled with an error in arithmeticThus,when Sullivan wasasked on cross-examination what percent of Keeton'swork had to berepaired,Sullivan said-"Well, probably about 15 percent would have tobe fixed,would have to be fixed of the 60 percent" (Sixty percent is the"bad work"figure given by Sullivan on direct examination)Sullivan'stestimony,in other words, is that only 9 percent of Keeton's work producthad to be repaired The Trial Examiner's Decision,however,proceeds onthe finding that"[O]nly 45 percent of her rejects had to be repaired."Thus, he finds that Keeton produced between 180 and 225 garments need-ing repairs per day. (Keeton's production was admittedly between 400 and500 garments per day.) Since the true figure is 9 percent,or 36 to 45repairs per day, the Trial Examiner errs by a factor of 5168 NLRB No. 74 560DECISIONS OF NATIONALFurthermore, doubt is cast by the Trial Examineron Respondent's claimed ignorance of Keeton'sparticipation in the union activity, for the Trial Ex-aminer credited evidence of three other significantfacts:(1)Supervisor Jennings, in discussingKeeton's assertion that Dunavent's discharge wasbecause of union activity, warned Keeton not to getinvolved; (2) Supervisor Middleton admitted thatKeeton had participated in the union activity (thealleged"commotion") for which Dunavent hadbeen discriminatorily discharged; and (3) the smallsize of the plant warranted the inference, which theTrial Examiner made, that Respondent knew ofKeeton's union activity before her discharge.As to Respondent's policy when work repairswere needed, Sullivan testified that Respondentwould normally return the work to the employeewho produced it, to make the repairs at no addi-tional compensation. Keeton's wage figures show,however, that she received compensation forrepairing defective work of other employees duringher last weeks at the plant - at the very time whenSullivan would have us believe that Keeton's owngarments were defective and needed a lot of repair-ing. But Sullivan did not explain why, contrary tothis policy, Keeton was paid for repairing others'work, while others were paid for repairing Keeton'swork. The obvious implication is that Keeton didnot have "mountains" of her own repair work to doat all.4Because of the patent contradictions betweenSullivan's testimony on direct and on cross-ex-amination, we are unable to attach reliability to Sul-livan's asserted reasons for discharging Keeton, aunion leader. Our view in this respect is fortified bythe fact that the Trial Examiner expressly refusedto credit other testimony of Sullivan, with respectto the discharge of Dunavent. Moreover, we findmerit in General Counsel's exceptions to the TrialExaminer's refusal to draw an unfavorable in-ference from Respondent's failure to produce theemployees' repair records, which were maintainedand, if produced, would have shown precisely therepair situation of Keeton and the other employees.The nonproduction of these records was notsatisfactorilyexplainedbyanycompetenttestimony.Rather, the Trial Examiner seems tohave relied on the unsworn hearsay statement ofRespondent's counsel: "An employee at the plantdiscarded them [the records] through error."Respondent made no attempt to substantiate coun-sel's statement with competent evidence.In sum, we are convinced by the evidence thatKeeton's discharge was discriminatorily motivated.She had always been a careful as well as a rapid4The Trial Examinerinadvertently misreadsthe recordon this pointThus, he disposes of this argument partly on the grounds that Keeton herewas receiving compensation for repairingher own crooked labels. Thisfinding is based,by the TrialExaminer's own explication, on theLABOR RELATIONS BOARDworker. No complaints about her work had everbeen registered until the time that union activityfirst began at the plant. Even so, she was neverwarned that she might be discharged; on the contra-ry, she was complimented on her work only a weekbefore she was discharged. As the Trial Examinerfound, the evidence that Respondent knew or hadgood cause to know of Keeton's union activity ismost persuasive. A management representative,Supervisor Middleton, associated Keeton with theunion activity in the plant for which Dunavent wasdiscriminatorily discharged, and in effect warnedher against such activity. Another managementrepresentative,SupervisorJennings,likewisewarned her only 10 days before she was dischargednot to get involved with the Union. Moreover, thesmall size of the plant ensured rapid dissemination ofknowledge of Keeton's union activities. Sullivan'sunion animuswas clearly demonstrated by hisdiscriminatory discharge of the only other unionactivist,Dunavent, as well as by his participationin other Section 8(a)(1) violations herein found.The transparent fictions which Sullivanengaged into justify his discharge of Dunavent, as well as hisself-contradictorytestimonywithrespecttoKeeton's repair figures, preclude reliance on histestimony.These considerations in combinationlead us to believe that Sullivan discharged Keetonbecause of her union activity, and not because ofher defective work. Accordingly, we find thatRespondent dischargedKeeton in violation ofSection (a) (3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified below, and orders that Respondent, MidStates Sportswear,Inc., Sumner,Mississippi, its of-ficers, agents, successors,and assigns,shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Amend the first line of paragraph 2(a) to readas follows:"OfferEster J.Dunavent and Clara RuthKeeton, respectively,immediateand fullreinstate-ment to her ...."2.Amend the first line of the fourth indentedparagraph of the Appendix attached to the Trial Ex-aminer'sDecision to read as follows:"WE WILL offer to Ester J. Dunavent and ClaraRuth Keeton, respectively, immediate and full rein-statement ...testimony of Superintendent Middleton.The record, however,unequivo-cally reveals that Superintendent Middleton's testimony about crookedlabels had reference to the work of Mary Sudduth. MID STATES SPORTSWEAR, INC.561IT IS FURTHER ORDERED that the election held inCase 26-RC-2767be, and it hereby is, set aside.Upon the entire record in the case, and from my obser-vation of all witnesses on the stand, I make the following:[Direction of Second Election 5 text omitted frompublication.]5An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by Respondent Employer with the Re-gional Director for Region 26 within 7 days after the date of issuance ofthe Notice of Second Election by the Regional Director. The RegionalDirector shall make the list available to all the parties to the election Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: The issues in thiscase are whether or not Respondent, Mid States Sport-swear, Inc. (1) coerced employees at its Clarksdale, Mis-sissippi,plant by promulgation and enforcement of abroad no-solicitation rule, interrogation about their unionactivities, various types of threats of reprisal for con-tinued union activity, and other conduct, in violation ofSection 8(a)(1) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151et seq.(herein called theAct), and (2) discharged and refused to reinstate two em-ployees for activities on behalf of the above-namedUnion, in violation of Section 8(a)(3) of said Act, and (3)by the above and other conduct affected the results of anelection held at said plant on November 30, 1966, to anextent requiring that the election be set aside. The issuesarise ona complaint issued January 27, 1967, by theBoard'sRegionalDirector for Region 26, in Case26-CA-2626,1 as amended on March 17, 1967, and anorder of the Board, issued March 13, 1967, in Case26-RC-2767, directing a hearing by a Trial Examiner onvarious exceptions filed by Respondent and the Union tothe report of the Regional Director on objections to saidelection, issued January 11, 1967, in said proceeding,2and answer of Respondent which admitted jurisdictionbut denied the commission of any unfair labor practices.A hearing on the issues was held before me at Clarksdale,Mississippi, on March 29, 30, and 31, 1967, in which allparties participated fully throughcounsel.All partieswaived oral argument at close of the testimony, but filedwritten briefswhich I have considered carefully inpreparation of this Decision.31The original complaint issued after Board investigation of a chargefiled by the Union on December 12, 1966.2The proceedings in both cases were consolidated for hearing,ruling,and decision by a Trial Examiner, by order dated March 16, 1967.3Before the hearing Respondent filed a petition to revoke GeneralCounsel's subpena directing production of various company records at thehearing. After argument,I dismissed the petition in all respects except twowhen it appeared that Respondent had complied with the subpena orsatisfactorily explained its inability to produce the records desired. How-ever, I granted the petition and revoked the subpena as to item 1(b) whichcalled for voluminous records of production of all employees from August1, 1965, through July 31, 1966, on the ground that production of the greatmass of records would be burdensome and delay the hearing, and since theinformation sought thereby could be procured by cooperation of counselto the extent material to the issues The parties later stipulated most of theessential facts on this pointFINDINGS OF FACTI.RESPONDENT'S BUSINESS,AND THE STATUS OF THELABOR ORGANIZATIONSRespondent is a Mississippi corporation with its prin-cipal office and place of business in Sumner,Mississippi,where it manufactures sportswear.In the 12 months priorto issuance of the complaint Respondent had both directinflow and outflow of materials and products betweensaid place of business and points outside Mississippi of avalue in each instance in excessof $50,000. I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.The above-namedUnion, and General Drivers,Salesmen and Warehousemen'sLocal984, affiliated withthe International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(herein calledthe Teamsters Union),are labor organizations within themeaning of Section2(5) of the Act.II.26-cA-2626A. Background EventsAround July 1, 1966, several employees at the Sumnerplant began talking privately about having a union. Oneof them, Clara Ruth Keeton, secured about 100authorization cards from the Teamsters' Union in Mem-phis, Tennessee, and, with the help of employee Ester J.Dunavent, solicited other workers to sign them. Keetonsigned a card at home, and persuaded about eight otherworkers to sign them at the same place; Dunavent dis-tributed three cards on nonworking time in the plant onJuly 11, six outside the plant, and received five signedcards on July 12. Keeton thus collected about 15 signedcards, but did nothing further with them or the blankcards, except to keep them at her home up to the time ofthe hearing; neither she nor Dunavent made further con-tact with the Teamsters Union, and no other employee atthat time or since has engaged in any activity on behalf ofthat labor organization.Activity on behalf of the Union began at the plant a fewdays after the discharge of Keeton on July 23, when amember of the Union suggested that Keeton and otherscontact the Union, in discussing what action Keetonshould take about her discharge. Sometime in August theUnion's agents came to the area to interview workers, itbegan distribution of formal literature about September13, and on October 7, filed its petition for representationinCase 26-RC-2767, in which Respondent and theUnion agreed on a consent election, which was held at theplant November 30, 1966. The Union lost and filed ob-jections to conduct affecting the results of the election, onwhich the Regional Director filed his report January 11,1967. On exceptions by both parties to his report, theBoard on March 13, 1967, directed a hearing before aTrial Examiner on certain issues which will be consideredhereafter in appraising the conduct of Respondent and theUnion in the preelection campaign.B.The Dischargeof EsterJ.DunaventPrior to her termination in July, Dunavent was workingas a utility girl, performing one or two sewing operations 562DECISIONS OF NATIONALon garments as required, under Supervisor BeatriceMiddleton. Her sewing machine was in one of severallines of machines, with machines a few feet away in frontof and behind her and in another line to her right. In thecourse of their work, Dunavent and operators around herwere not required, and had no occasion, to approach eachothers' machines or talk about their work; their only workcontact (aside from Supervisor Middleton or plant offi-cials)was with employees called "bundle boys" and`bundle girls" who regularly brought bundles of un-finished garments to their machines for performance ofoperations or repairs, and took the bundles away aftercompletion of operations.Shortly after July 1, Plant Manager Darrell Sullivanbegan to get reports from Supervisors Middleton andMartha Weeks,4 that there was an unusual amount ofvisiting and talking between machine operators on thesewing floor, with various operators and at least one bun-dle boy often visiting Dunavent's machine and talking toher at some length. As production obviously stoppedwhen operators left their machines for extended intervals,and congregation of them at one machine also hinderedthe bundle boys in their deliveries, Sullivan became con-cerned and told both supervisors to take steps to put astop to the "confusion" which, according to reports, ap-peared to be centered at Dunavent's machine. When Sul-livan got later reports that the activity there was continu-ing, he called Dunavent int his office about 1 p.m. on July12, toldherof the reports from the supervisors about a"lot of confusion" in the plant, with much commotion andtalk in the area where she worked, that he did not knowwhat it was all about, but the reports were that hermachine was the "center" of confusion, so he was"dismissing" her until July 19, but not discharging her,until he could investigate the "commotion." He told herto report back to him on the 19th when he would tell herwhat he found out. She replied that she did not un-derstand it, and he replied he would check it out. She leftthe plant at once.Late that afternoon, Robert Dunavent, husband ofEster, called the plant, trying to locate his wife who hadcome to his own place of employment early that after-noon.When he was referred to Sullivan, he asked thelatterwhy his wife was off from work, if she was fired,and Sullivan replied that there was "gossip going aroundabout Ester" and he wanted to investigate it to try to clearitup if he could, and had "dismissed" her, but not firedher, until he could investigate. Dunavent asked what the"gossip" was, but Sullivan did not say.Late thatsameday, Sullivan got reports from Weeksthat workers were saying Dunavent had been fired forunion activity, and that some workers were soliciting em-ployees tosign unioncards. Sullivan gave Weeks andMiddleton orders to keep their eyes and ears open, but"their mouths shut," to see whether the "confusion" inthe plant stopped, and to "report anything out of the ordi-nary." About noon on July 13 or 14, Dunavent returnedto the plant and, referring to the rumors about union ac-tivity, told Sullivan she was not involved in it. He replied4Weeks was the top supervisor for the whole plant, exercising supervi-sion over Middleton who controlled the sewing floor, and SupervisorMaxine Jennings who controlled the remainder of the plant including thecutting room and final inspection operations.5The above facts are found on credited testimony of Dunavent, Sul-livan, and Middleton. Testimony of any of them at variance therewith isnot credited.6The inference is supported by Sullivan's admission,noted hereafter,LABOR RELATIONS BOARDthat he was still investigating the "confusion," and sheshould see him next Tuesday.Dunavent reported to Sullivan on July 19, asked himwhat he had found out, and he replied he was still in-vestigating and needed another week for it. He told her toreturn Tuesday, July 26. She asked him about the "gos-sip" that had been reported, and he said he could not tellher about it yet. She returned on the 26th, and asked himthe same question, and he said he could not yet say, butthat he was waiting for her to tell him what the "trouble"was. She asked what trouble, but he did not explain. Du-navent never came back to the plant to work and she wasmarked as terminated on the company records at an un-specified later date, after she had applied to the Stateauthorities for unemployment compensation.5Respondent's defense as to Dunavent makes twopoints: (1) her union activity before discharge was limitedand not known to Respondent, and (2) she was in factdischarged only for misbehavior at her workplace whichinterferedwith her own production and that of othersaround her. Dunavent's testimony indicates she gave outnineTeamsters cards but succeeded in getting only fivesigned on July 11 after soliciting employees at home andin the plant. While this was a rather limited solicitation inan appropriate unit of 68 workers (as determined in therepresentation case), and there is no proof that the actualdistribution or signature of cards occurred at or near hermachine during worktime, nor any direct proof that eitherWeeks or Middleton learned the subject of herunusualdiscussions with workers at her machine before July 12,Supervisor Jennings, who ran the other side of the plant,admitted that in June or early July there were rumorsthroughout the whole plant that there wasunionactivityamong the workers, and that Dunavent was involved init.Since this rumor came to the ears of a supervisor not incharge of Dunavent's work, in a plant of less than 100workers, it is a reasonable inference that it also came tothe attention of Supervisors Weeks and Middleton andalso to Sullivan 6 and I so find, discrediting testimony ofSullivan and Middleton to the contrary.However, even if I assumed that this inference was notpermissible, the circumstances of Dunavent's dismissaland eventual termination, including Sullivan's activitiesthereon, would still convince me that the termination wasdiscriminatory. I credit at the outset testimony of Sullivanand Middleton that for about 2 weeks before July 12 hereceived reports of unusual talk and commotion centeredat Dunavent's machine, which not only took other opera-torsaway from their machines but also interruptedDunavent's own operation when she repeatedly looked upfrom her work to talk to workers nearby or standing at hermachine.7 On these reports, Sullivan gave a legitimateorder to Weeks and Middleton to observe that activityand learn the reason for it, so that they could put a stop toitin the interest of continued production. Middletonobeyed the order by continuous observation of the sewingfloor and mild but unmistakable warnings by disapprov-ing shakes of the head whenever she saw workers con-gregated and talking at Dunavent's machine. This had athat he received reports from Weeks of unusual talk on the sewing floorprior to Dunavent's dismissal on July 12.]While Dunavent and operator Shirley McDaniel denied that there wasany unusual talk or commotion around Dunavent'smachine, I find it un-necessary to resolve the conflict between their testimony and that ofMiddleton on this point because Sullivan had a clear right to accept andact upon reports from his supervisors about unusual or abnormal activityin the plant, at least at the outset,and use it as the basis for investigation MID STATES SPORTSWEAR, INC.salutary effect whenever she was in the vicinity,for thetalk stopped and workers went back to their machines;and the record shows that the commotion ceased when-ever Sullivan appeared on the floor.These attempts tokeep workers at their work were clearly a legitimatemanagement action,whether or not the interruption ofwork was caused by union activity and discussion by anyemployee at or near Dunavent'sworkplace.8 Further,Sullivan's decision to "dismiss" (i.e., suspend) Dunaventwhile investigating to find out if she was the cause of thereported interruption of work, appears at first blush to bea legitimate and nondiscriminatory action, for he admittedthat he was merely suspending but not discharging herbecause he knew she was a good worker with long serviceand did not want to discharge her except for clearmisconduct.9While testimony of Sullivan and Middletonwould indicate that management first learned of the ru-mored union talk among the girls and distribution of unioncards, and Dunavent's apparent connection with it, fromWeeks late on the afternoon of the "dismissal,"whichprompted his orders to all supervisors to observe flooroperations closely, it is also clear from admissions ofMiddleton that the supervisors were directed to keeptheir eyes and ears open for union activity,to determinewhether that was the "commotion"affecting production.Sullivan admits that on the basis of the rumor of union ac-tivity, he decided that night to "do something about thisactivity,"so he prepared a no-solicitation rule no. 3, read-ing as follows:(3) Thepolicy of the company regarding any type ofpapers passed through the factory at anytime fordonations,gifts,any other matter concerning em-ployees of this company,and requiring signatures ofemployees must first be approved in the office bythe plant manager.Any employee having such paperand employees signature on said paper thatHASNOT BEEN APPROVEDby the Plant Manager issubject to immediate dismissal. (7/13/66)He posted the rule in the plant on July 13, in part becauseof the"rumor about the Union"and "so that I wouldhave knowledge of any kind of a petition" or "if anybodystarted passing papers in the factory."The rule remainedpostedaloneuntilAugust 1, 1966, when it wasrepublished as part of a list of 10 company rules over Sul-livan's signature.Rule 3 was replaced on September 28by another no-solicitation rule prepared by companycounsel, which is not questioned by General Counsel orthe Union.WhileSullivan admits he prepared the July 13rule in asort 'of"panic" without benefit of legal advice,thisdoes not overcome the clear inference from histestimony and action that he suspected broad union ac-tivity in the plant and took instant action to prevent it inall areas of the plant at all times, even on nonworkingtime. This motive is also indicated by Sullivan's admis-sion that he had no justification in past events for prevent-ing distribution of any papers,for he admitted he knew ofno attempts at such distribution before he issued the rule,8 It is well settled that an employer has the right to insist that workingtime is for work, and that union activity on worktime is not protected bythe Act9As a utility girl capable of handling many operations, Dunavent wasclearly a valuable worker. Sullivan had persuaded her to return to workonce before when she quit, and she had received a written "Operator ofthe Month" award for outstanding work in January 1966.IULuxaire, Inc.,165 NLRB 54,Taylor Instrument Companies,165NLRB 843, andStoddard-Quirk Manufacturing Co.,138 NLRB 615,617, which hold that a rule is presumptively invalid which bars distribu-563and there is no credible proof that production was in facthindered by such activity. Hence, the issuance of thebroad rule was clearly a coercive violation of rights of em-ployees to engage in concerted or union activity on theirown time, and violated Section 8(a)(1) of the Act,10 andiscogent proof that on the very day Dunavent wassuspended, Respondent was intent on preventing anyunion activity in the plant by unlawful means. This raisesat least a suspicion that the reason given for the tempora-ry suspension of Dunavent was a pretext; and thisbecomes a strong inference in light of the subsequent han-dling of her case. Sullivan's investigation during hersuspension consisted merely of a continued direction tosupervisors to keep their eyes and ears open and mouthsshut, as before; there was no questioning of employees asto the circumstances or purpose of the prior "confusion"or excessive talk. Middleton testified that, shortly afterDunavent left, the confusion in her area and the depart-ment stopped and operations returned to normal, and Sul-livan says that when Weeks gave him this report a day ortwo after the "dismissal," he concluded that the sourceand focus of the commotion had been Dunavent, and de-cided to terminate her. However, this testimony does notcommand credence for several reasons. In the first place,Weeks did not testify to support him about the "commo-tion" or its cessation, or the nature of the excessive talk,and Middleton's testimony on this as a clearly partisanwitness is deprived of credibility by her admission oncross-examination that the excessive talk in Dunavent'sarea continued to be "pretty bad" and became "worse"in the period between Dunavent's dismissal and July 23,when Keeton was fired;ii and although her clear duty assupervisor was to curtail talk and see that employees didtheir work continually, she gives the lame excuse that shedid not try to curtail the talk by direct order or appeal,because "that is asking for trouble," in that she might getunpleasant answers if she asked girls what they talkedabout or tried to get them to stop. In addition, Respond-ent presented no substantial proof from records orotherwise that Dunavent's own work had suffered fromexcessive talk by her or in her vicinity. The allegedreason loses further credibility in light of the fact that,althoughDunavent reported at the plant twice, asrequested, to learn the results of the "investigation," Sul-livan put her off each time by saying the probe was stillcontinuing, which is contrary to his testimony that he hadhis final report on July 13 and made his termination deci-sion on the basis thereof by July 14. His failure to tell Du-navent frankly the results of the investigation further in-dicates that her alleged misbehavior and its effect onproduction could not be supported. His excuse for notdoing so is that he "wanted to be sure about this unionthing," and "did not want to jump into something," whichraises a strong inference that Weeks' report confirmed theearlier rumor that Dunavent was involved in some formof union activity, which he dared not give as a reason fordischarge. Finally despite the report from Weeks, Sul-tion of union literature on nonworking time or in nonworking areas.11 It is also clear from her admissions and testimony of Dunavent thatthere is no company rule preventing sewing operators from talkingcasually to those around them while at work, and that operators normallytalked to nearby operators in course of their work about any subject.Hence, Middleton's failure to explain in any detail how much more the"continuous" or excessive talk in this period exceeded normal chatter, orto what extent it affected production, renders her testimony of "exces-sive" or "continuous" talk prior to discharge less credible336-845 0 - 70 - 37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDlivan was apparently still so unsure of Dunavent's guiltthat he did not make any entry of discharge for the allegedmisconduct on her personnel record on July 13 or 14, andshe was not dropped from the payroll until some laterdate in July, after Respondent received notice that shehad applied to the State unemployment authorities forcompensation; and Sullivan again gave the lie to the claimof misconduct when he reported to that agency that shewas discharged for violating "company policy" in theform of the illegal no-solicitation rule 3 which was notposted until after her "dismissal," and which Sullivannow admits was not the reason for her termination; he ad-mitted that he cited rule 3 to the State agency to "protect"himself, as he thought "possibly there was union activityinvolved."Considering all of the facts and circumstances pro andcon, I am compelled to conclude that Respondent has notadduced proof adequate to support its defense that Du-naventwas suspended and finally discharged formisbehavior affecting production, and that the entirerecord shows that she was finally terminated, though shewas an experienced and valuable worker, becauseRespondent believed or strongly suspected that she wasengaged in concerted activity on behalf of some labor or-ganization,which termination was discriminatory andviolated Section 8(a)(3) and (1) of the Act. 12C.The Discharge of KeetonClara Ruth Keeton was hired by Respondent in August1965, and throughout her employment sewed hoods andzipped into the backs of sport jackets, under the supervi-sion of Middleton. This operation was second in the ac-tual assembly of the complete jacket: the bare back or"shell" of the garment, withlining andlabel already at-tached, came to her from the cutting department alongwith the hoods, and she sewed one side of a zipper alongthe bottom edge of the hood and the other side into theneckline of the "shell." In the months before herdischarge she was the only operator doing this job.The discharge of Keeton, considering she was the in-itiatorof the organizing drive with Teamsters cards,within 2 weeks after her coorganizer, Dunavent, was un-lawfully discharged on suspicion of such activity, com-prise circumstances which under long precedent must beviewed as a strong indicia of discriminatory discharge;andwhen they are considered in connection withKeeton's testimony that Jennings asked her, a day or soafter Dunavent's discharge, if she had anything to do with"the Union," and after Keeton replied no, Jennings said"I just wanted to warn you before you get into trouble,"they present most of the elements ofa prima faciecase ofunlawful discharge, which Respondent is required torebut with cogent proof of discharge for cause.Of course, knowledge of Keeton's union activity, orsuspicion or belief of its existence, is also an essential ele-ment of any finding of violation. Although she was the in-itiator andmainsolicitor in the distribution and collectionof Teamsters cards, the record shows that she deliberate-12There is a lack of substantial proof that Respondent actually learnedbefore the discharge of Dunavent that she had been soliciting on behalf ofthe Teamsters However, a discharge of a union adherent on the belief orsuspicion that she had engaged in union activity is discriminatory underthe ActDunclick, Inc.,159 NLRB 10;Heck's Inc.,156 NLRB 760,763(fn 6)11 1 find this conversation on credible testimony of Middleton andly carried on her own solicitations outside the plant, un-like Dunavent, in an effort to keep it secret from Respond-ent. There is no direct, affirmative proof that Respondentlearned of Keeton's activity before Dunavent's dis-charge; I have found that union activity had been goingon before Dunavent's discharge, but that Respondent hadrumors of it, and her part in it, at or before her discharge,and received confirmation of it after the event. However,there is a lack of clear proof that Respondent knew ofKeeton's participation in it, and Sullivan and Middletondenied specifically that they knew anything of her in-volvement untilafterher discharge, when both heard ru-mors in the plant that workers felt she was fired for unionactivity. These denials gain support from Keeton's angryremark to Supervisors Middleton and Jennings, as sheemerged from her discharge interview with Sullivan onJuly 23, that she felt Sullivan had discharged her becauseof "the Union," and that while she had had little to dowith it to that time, from then on she would do all shecould for it, and Sullivan would "hear from me," all ofwhich indicates that her prior union activity had beenminimal but would now increase.13 The record shows thatthe Union did not appear on the scene until about a weekafterKeeton's discharge, and did not begin its formalcampaign, of which Respondent received notice, untilearly September; and Keeton admits she did not becomeactive in its campaign until about October. Hence, herlater open union activity does not tend to prove Respond-ent's knowledge of activity for another labor organiza-tion before discharge. To raise an inference of suchknowledge, however, General Counsel relies on one con-versationbetweenKeeton and Supervisor Jenningsshortly after Dunavent's discharge. I find from a com-posite of credible testimony of Keeton and Jennings that:On the night of Dunavent's discharge, Jenningstelephoned Keeton's home to place an order with Mr.Keeton to deliver gasoline to a store operated by Mr. andMrs. Jennings. After Jennings had stated the order toMrs. Keeton (her husband was not home), Keeton askedJennings"what happened to Ester today?"Jenningsreplied that she did not know. Keeton said she had hearda rumor about a union, and that Dunavent was involved.Jennings replied that she had also heard it, but "did notknow it to be a fact." Keeton said she had worked "in theback" near Dunavent, but never heard or saw anythingfrom Ester that indicated "anythingconcerning a union."Jenningsreplied "That is good," adding "If I were you, Iwould not get involved. "14 Jenningshad known Keetonboth in prior employment and socially for about 16 years,and testified that she made the remark last above quotedtoKeeton as a close friend, because she did not wantKeeton to become "involved" with other girls duringworking hours in any way which might affect Keeton'sproduction. Although Jennings supervised the portion ofthe plant which did not encompass the sewingoperationsof Dunavent and Keeton, and testified that there hadbeen no "confusion" or excessive talk as in Middleton'sdomain, she knew about the rumors of union activity andwas included in Sullivan's order to all supervisors to ob-Jennings, as corroboratedin large part by admissionsof Keeton14 1 do not credit conflictingtestimony of Keeton which I have men-tioned above, because Keetonwas vagueabout the details ofthe discus-sion,and only reluctantlyadmitted certain portions of it as wellas her longfriendshipwithJennings on cross-examination,while Jennings testified ina clear andforthrightmanner aboutthe details, categorically denying anyinterrogation and alleged warning about"getting in trouble." MID STATES SPORTSWEAR, INC.serve operations closely, both before and after Du-navent's discharge, and I am sure that she knew the pur-pose of the order was in part to try to discover andprevent interruption of production, by any concerted orother activity on worktime. However, although it wouldappear that she had Keeton's above-average productioninmind when she suggested that Keeton not "get in-volved,"she did not in words tie the expression"get in-volved" to Keeton's production, so that the only other in-terpretation which Keeton could reasonably have givenitwas that it referred to the rumored discharge of Du-navent for union activity which Keeton brought up, witha denial that she had any part in such activity, to whichJennings expressed approval and then suggested that shenot "get involved." In this context,Jennings' suggestioncould only have been reasonably calculated to warnKeeton that she might suffer the same fate as Dunaventif she engaged in union activity.While Jennings'remarksthus amounted to a thinly veiled and coercive warning ofreprisal for union activity which I find violative of Section8(a)(1) of the Act, in light of Keeton's specific disavowalof such activity, and Jennings' apparent acceptance of it,I cannot charge Respondent with knowledge or suspicionof union activity on the basis of this talk. On the otherhand,while there is no direct proof that Keeton's namewas mentioned in supervisors' early July reports to Sul-livan about the commotion near Dunavent'smachine,Middleton admitted that in warning employees by head-shaking against such activity, she included Keeton, forthe excessive talk was widespread enough to includeKeeton, who worked about 10-12 feet away from Du-navent. This raises an inference that she (and Sullivan inconsequence)knew or suspected that Keeton was in-volved in the commotion.Further,since the supervisorswere ordered, after Dunavent's discharge, to find thecause of the commotion,including whether it was unionactivity, it seems more likely than not that they learned bymere listening and observation, not only about Du-navent's union activity, but that Keeton was involved init as well. In addition,the small size of the plant where,according to Sullivan, most employees were related insome way, and according to Middleton,rumors spreadquickly through the working areas, supports the sameinference.15 On these circumstance, I find that Respond-ent had good reason to believe, and probably actualknowledge before Keeton's discharge, that she had beeninvolved in the Teamsters card activities.Keeton was discharged by Respondent about 11 a.m.on Saturday, July 23, when Sullivan called her to his of-fice and told her he was discharging her for poor work,pointing to six or more bundles of jackets near his deskwhich he said were her "repairs," and that it was costinghim much money to have repairs made on them. Keetonasked why she had not been told about the repairs so thatshe could correct them, and offered to fix any of her badwork at once. Sullivan repeated that she was beingdischarged for bad work. She replied she did not believeit,and charged it was "on account of the Union." Herefused to discuss that and told her to gather her be-longings and leave.As she left the office,angry, she metMiddleton and Jennings who asked her what was wrong,and she made the angry remark about her discharge and15Wiese Plow WeldingCo., Inc.,123 NLRB616, 618;Permacold In-dustries, Inc.,147 NLRB885,886;Ventre Packing Co., Inc.,163 NLRB540565her intent to intensify her union activity, as found above.Thereafter, she sought out the Union for advice about herdischarge, and became active in its organizing campaignin October.General Counsel claims the discharge was discrimina-tory because she was a known valuable worker with highproduction, whose union activity was known to Respond-ent, and was discharged abruptly without prior warningshortly after the unlawful discharge of Dunavent, hercounion worker,for alleged excessive bad work whichwas in fact exaggerated, without opportunity to correctwhatever bad work she had done. The record shows thatKeeton had been for months a consistently high,above-average producer, whose production was displayed dailyto both workers and management,that Sullivan had com-plimented her in the past on her work, telling her onlyabout a week before discharge that he wished he hadthree girls like her for he had a lot of work to get Out. 16 Ihave already found that Respondent was in a position toknow or should have known, and had good reason to be-lieve, that Keeton had been active in distributing Team-sters cards,as well as in concerted activity in talking toworkers in the plant. The significant timing of herdischarge with relation to this activity and Dunavent'sdiscriminatory discharge is clear.While consistent high production and managementcommendation of the worker for it is normally a potentfactor weighing against a claim of discharge of an activeunion adherent for alleged bad work, in this case Keeton'shigh production is an equivocal fact which supports thatdefense more than weakens it. Sullivan testified that highproduction on her operation can be maintained along withpoor quality, in that fast performance of a sewing opera-tion will result in high numerical output but can still causemany defects which require much time for repair;and theoperator whose defects required the repairs will not sufferin her numerical output if other workers repair her de-fects.The testimony of Sullivan,McDaniel,Petrie, andMiddleton indicates that this is what happened inKeeton's case, for in the last 2 weeks of her employmentdefects in her work ran about 60 percent of her produc-tion and repairs on it required almost daily services of tworepair girls including McDaniel,label-sewer Mary Sud-duth, at least one utility girl, plus several inspectors andMiddleton herself;in this period Keeton was required torepair only five or six garments per bundle herself, so thatshe could keep up her output on new garments comingthrough the line, thus keeping the whole assemblyprocess from stalling. This testimony is credible becausethe record shows that Keeton's job consisted of themechanical operations of measuring hood against zipperand jacket neckline, seaming the hood where it did notmatch zipper and neckline length,and then sewing theseparts together,all of which was a mechanical and repeti-tive operation, and from itsverynature it is obvious thatshe could easily maintain speed and high production byslighting themeasuring and seaming,whichwouldproduce "holes"where she did not catch and shortenextra-long hoods; and the same would be true if shesewed seams fast but carelessly and unevenly,producingcrooked labels. Hence, I must conclude that Keeton'sabove-average production and Respondent's recognition16This finding is based on credible testimony of Keeton,Dunavent, andLittle, as corroborated in part by admissions of Sullivan and Middleton. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDof it at some earlier date does not militate against adischarge for the rising incidence of bad work and poorquality in the last week or so of her employment if thatwere proven.However, the issue of an abrupt discharge withoutprior warning despite the absence of an unusual amountof unusual bad work is not so easily resolved. On thequestion of bad work, Sullivan testified that: On and justbefore the date of discharge, Keeton's rejects wererunning about 60 percent of her production, with inspec-tors and supervisors finding only 2 to 10 passable gar-ments out of every bundle of 25 handled by Keeton.Although she had been warned about defects in the pastand shown how to avoid them, the quality of her outputhad not improved but gone down thereafter, so that in theweek or so before discharge her defects were so nu-merous that at least five other employees were taken fromtheir regular work to repair most of her garments, whichwas necessary both to make the garments passable andcomplete their manufacture, as well as to enable Keetonto continue her regular work; if she had been required torepair all her own mistakes, which was the normalprocedure," she could not have continued her regularproduction, which would hold up at least three operationsfollowing hers, with probable layoffs of the latter workersand shutdown of production. 18 Sullivan's story on the in-cidence of bad work, its growth, and the warnings toKeeton about it, is corroborated by testimony ofMiddleton, Jennings, Dunavent, repair girls Mary Hill-man and Petrie, and admissions of Keeton herself, whichshows that: About a month or 6 weeks before herdischarge, the number of defects in Keeton's garmentsbegan to rise. They were mainly of two types: crookedlabels appearing on the lining of the jacket back, and"holes" or loopings of unsewn hood bottoms, both ap-pearing after she had sewn the hood and zipper into theneckline of the back.19 When crooked labels began to ap-pear in unusual numbers to the final inspectors and thento the preexaminer,20 they were traced back to her, andMiddleton made a special effort about a month beforedischarge to show Keeton that this defect occurred whenshe did not sew the seams for attachment of zipper andhood evenly on both sides of the neck. In some instances,Keeton indicated to the supervisor that the defect mighthave arisen from uneven cutting of the neckline of theback in the cutting department, but Middleton's repeatedexamination of her work just before the discharge in-dicated that few of the defects originated in the cutting de-partment. The problem of "holes" had been an intermit-tent one over a longer period, for as early as January 1966" The record shows that normally an operator is required to make herown repairs, for which she is not paid.'s It is clear from testimony of Sullivan, repair girl Clara Petrie, and Du-navent, that repairs on Keeton's garments would take up to twice as longas the original sewing, depending on whether the repair required only sew-ing, or ripping stitches and resewing.11Crooked labels occur when, on inspection, they do not appear posi-tioned parallel to the line of seam in the neckline where one-half the zipperis sewn in."Holes" occur when the bottom line of a hood, which is to besewn to the other half of the zipper, is too long for the zipper and necklineseam, so that when it is sewn in, with the ends meeting the end of thezipper and neckline on each side, part of the hood bottom must be "loopedout," or remain unsewn into the neckline.hoods had been coming from the cutting department cuttoo large in the bottom edge and improperly tagged foruse on jacket backs with shorter necklines, hence the"holes" appeared when Keeton tried to match them inwith the zippers. When this caused rejections which werebrought back to Keeton for combining repair, she broughtthis to the attention of Sullivan and Middleton, becausethe repairs cut into her regular production and reducedher pay. Sullivan took the problem back to the cutting de-partment, and thereafter the hoods began to comethrough properly cut and sized, so that "holes" werefewer and smaller. However, to compensate for any sucherrors which continued, Keeton was directed to measureeach hood bottom against the zipper length and neckline,before sewing them, and if the hood was still too large, tomake a special seam in the back of the hood itself whichshortened the hood bottom to the right size. Keeton per-formed the seaming operations as needed for- about 2months before her discharge. However, her garments stillcontinued to come to final inspection with "holes," whichrequired their return for ripping and resewing in part byKeeton but mostly by other workers, as found above.Middleton continued to bring garments with "holes" andcrooked labels back to Keeton, and called her attention tothe defects, but without further specific warning ordirections on how to make the repair or avoid the error,as she knew Keeton was an experienced operator and feltthat the one prior explanation was enough. In the last 2weeks before July 23, however, the number of crookedlabels and "holes" discovered both by the preexaminersand final inspectors became so numerous that in the weekbefore Keeton's dismissal at least five other workers, onesupervisor, and several final inspectors were taken fromtheir regular work to devote several hours a day, mostlyon overtime, to repairing the defects before the garmentscould be shipped; all repairs could not be sent back toKeeton because if she had been required to handle all ofthem, it would have prevented her from doing any of herregular work, which would have created a bottleneck andstopped production completely. In this period, particu-larly the last day or so before discharge and on July 23,her defects were running over 15 garments per bundle of25, most of them crooked labels.21 As a result, the depart-ment was so "swamped" with these defects that thebacklog of her repairs was not completely worked offuntil the normal layoff of mid-December 1966. At onepoint after the discharge Sullivan commented to Mc-Daniel, who was spending all her time on repairs insteadof her regular job of setting pockets, that he was con-cerned about getting repairs cleaned up so that he could20 Preexaminers are girls who make a quick check of the garment afterKeeton has finished her operation, so that any defects which appear canbe sent back to her at once for correction, before other portions of thejacket are sewn in, which would make it more difficult and time-consum-ing to rip out the later operations to repair her mistakes21Credible testimony of Hillman and Middleton shows that on the dayof discharge most of the defects were crooked labels, which clearly ap-peared in the bundles of Keeton's defective garments they carried to Sul-livan's office, with the neck seam of each ripped open for inspection andshowing uneven seaming, although the labels themselves were sewnstraight on the back itself, indicating that the fault was not that of the label-sewer. MID STATES SPORTSWEAR, INC.567put her back on her regular work.22 Since Keeton'sdischarge, the incidence of "hole" and label problems hasgradually shrunk to normal size, and after the layoff of1966, which ended about January 27, 1967, they becamerare.The abnormal amount of Keeton's repairs is in-dicated by Sullivan's uncontradicted testimony that nor-mal repairs for a good operator is from zero to 6 percenta day, or not more than two garments per bundle. As itappears that at the last Keeton was putting out between400 and 500 garments, or 16 to 20 bundles, a day, normalrepairs on her work would thus run between 32 and 40 aday, so that 15 defects per bundle, or between 240 and300 defective garments per day, would be very high. Sul-livan admits Respondent minimized the total effect ofthese rejects by reexamining and passing about one-quarter of them as "borderline" cases without repair, sothat only 45 percent of her rejects, or between 180 and225 per day, had to be repaired. Of this amount, Keetonhad to do at most 15 percent, or between 18 and 34 a day,herself, while the remainder of 160 to 190 garments wererepaired by others. This calculation is consistent withHillman's testimony that just before discharge Sullivanwas returning between 10 and 50 of Keeton's garments toher daily for repair, and Jennings' testimony that 15 to 50repairs a day for an experienced operator is abnormal,and that in the month or so before her discharge Keeton'swork at times showed up as much as 100 defects a day onfinal inspection.Keeton plays down the extent of her rejects bytestimony that she had to repair only three to four of herown garmentsa week,which very low figure appears in-credible in light of her admission elsewhere that the figuremight have been three to four garmentsa day,and that inthe last month of her employment her repairs might havebeen higher if, she was put on new styles of garments,where even experienced girls may have more mistakes atthe outset until they become skilled in handling the newgarment; however, she did not testify that she was in factgiven new styles in that period, and even if I accept herestimate of three to four repairs by her a day, that does notdiscredit Respondent's testimony that many more defectsin her work had to be handled by others.23 Further, sup-porting testimony of preexaminer Sarah Jenkins, who in-spected Keeton's work, does not weigh against Respond-ent's proof, because she saw Keeton's work only untilshe left the plant on June 4, 1966, but not in the crucialperiod after that. In addition, Keeton did not seriouslyquestion, but in effect admitted, the unusual amount ofher errors at time of discharge; she did not question Sul-livan's accusationof bad work as he pointed to the bun-dles of her rejects in the office, but offered instead torepair them.24 This admission is also supported bytestimony of Dunavent, who had been a repair girl andhad also done Keeton's operation in the past, to the effectthat if a label was sewn on crooked by the label-sewer,this is readily noticeable to the operator attaching thezipper and hoods. Hence, it is inferable that if Keeton hadbeen alert to notice any crooked labels not caused by herin the last few days, she would have complained tomanagement at once, but more especially at the time ofdischarge, rather than offering to repair crooked label de-fects improperly charged to her. On the other hand,testimony of Keeton and company pay records tend toshow that in her last 3 weeks she worked between 1 and2 hours a week on repairs of other operators' work, whichshe was normally given only when she had little or norepairs on her own work; Middleton testified that this wasrepair of crooked labels; the records also show that in thesameperiod, Mary Sudduth, who was transferred to han-dle some of Keeton's repairs, increased in that work fromzero the first week to 7.38 hours in the week ending July23; but while the payroll thus tends in part to supportKeeton's story, at the same time it furnishes some sup-port for testimony of company witnesses that in the lastweek Sudduth, among others, had to spend substantialtime on Keeton's repairs.After considering all the conflicting evidence on theamount of bad work,I am constrained to conclude thatRespondent has adduced cogent proof of unusual and in-creasing bad work which is sufficient to rebut the prooffrom Keeton and other witnesses of General Counsel tothe contrary.25 The cogent proof of bad work over an ex-tended period before discharge, with one specific attemptto help Keeton improve and constant reminders of con-22 1 do not interpret McDaniel's testimony, as suggested by the Union,as proof that she was allowed to stop her regular work and do nothing buther own repairs for 2 weeks, without reprimand or penalty,in contrast tothe treatment accorded Keeton, for McDaniel's testimony does notclearly indicate that she was doing only her own repairs, and since the 2weeks she mentioned occurred after Keeton's discharge,when the plantwas plagued with repairs of many defects from Keeton's machine, I con-sider it more likely than not that McDaniel was working on Keeton'srepairs, not her own, particularly since Sullivan's testimony establishesthat he never made an operator do all her own repairs if they were nu-merous, but parcelled the repairs among several workers, for economicreasons.23Ruby Aven,sister of Keeton who worked three machines away butin front of her, also said Keeton had only three to four repairs a week, butI discredit her story as coming from a partisan relative who was not in agood position to observe Keeton and her work constantly, like Hillman,the repair girl whose duty was to bring repairs back to the operators. Forthe same reason I discredit similar testimony of Francis E.Haney, whoworked in front of Keeton and saw her machine,with any repairs waitingthere, only when she left her own machine for a break.24 I find nothing significant in Sullivan's refusal to accept that offer, forhis credible testimony noted above indicates that if he had done so, shewould have spent most or all of her worktime on the repairs,at the ex-pense of regularwork,which would have required a shutdown of thewhole assembly line, until she caught up on such repairs; this,of course,was not economically feasible.25This detailedanalysis ofwidely conflictingtestimony on the extent ofmistakes and needed repairs has been necessary because Respondentcould not producefor the periodin questionwritten dailyrepair recordskept by thepreexaminerswhich show the exact number and type ofde-fects by eachoperatorwhich haveto be repaired. These records had ex-isted and were subpenaedby General Counsel forproduction at the hear-ing, but in argument on Respondent'smotion to revoke the subpena,Respondent represented that all suchrecords covering1966, except for a6-week periodin Augustand September,had been discardedby a com-pany employee through error. While disappearance of vital and perhapsconclusive records is always a suspicious circumstance calling for ex-planation,General Counsel and the Uniondid not question this represen-tation, made no request for adjournmentto try to enforcethe subpena, anddid not try to discredit the representation through examinationof Sullivanor any othercompany official.In addition,General Counseladmitted thatduring investigation of the charges and in preparation for trial fromDecember12, 1966, onward,Board agents did not avail themselves of theright to examine and copy these records, ortry to findany other seconda-ry evidenceif it existed, so as to perpetuate the data contained in therecords in some secondary and acceptableform whichwould have aidedthe TrialExaminer and the Board at the hearing Hence, while existenceand productionof these recordswould probablyhave shortened therecord andthisDecisionappreciably,I cannot in these circumstancesdraw an inference unfavorable to Respondent's defense from their non-production,as requestedby GeneralCounsel. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinuance of defects, and the incidence of increasing badwork thereafter,militatesagainst a finding that herdischarge was abrupt or arbitrary. Lack of prior specificwarnings of discharge if she did not improve does not sup-port such findings here because there is no proof thatRespondent at this plant had any practice of a mechanicalnumber of admonitions, reprimands, or warnings beforea final discharge.The union animus and unlawfuldischarge of Dunavent also showa prima faciecase ofdiscrimination and have their main effect in requiringRespondent to adduce cogent proof to rebut that case, buton all the facts here I conclude that Respondent has metthat burden. Therefore, while the issue is a close one, onall the pertinent facts pro and con, I am constrained toconclude that Respondent has adduced proof of bad workand discharge for that reason which is adequate to rebuttheprima faciecase of unlawful discharge, and GeneralCounsel has not sustained the ultimate burden of provingby substantial evidence that Respondent dischargedKeeton because of her known or suspected union activi-ty. I therefore grant Respondent's motion to dismiss as toKeeton, and recommend that the complaint be dismissedinsofar as it relates to her discharge.D. Alleged CoercionDuring the Union's CampaignAs found above, the Union's organizing campaignbegan sometime in August 1966, with discussion betweenits organizers and groups of employees, and became for-mal with open distribution of literature from Septemberonward.On various unidentified dates from about August 1through September, and once in October, top SupervisorMartha Weeks was overheard by employee Francis E.Haney to tell groups of girls at lunch or breaktime thatif the Union came into the plant they would no longerhave jobs, as the plant would move out.26 Such remarkswere clear threats of probable reprisal for union ad-herence which were well calculated to restrain employeesfrom exercising a free choice of bargaining agent, andthereby violated Section 8(a)(1) of the Act.About a week before the election, Weeks approachedthe machine of Vere Nese Williams, who worked along-side employee Inez Hearon, and asked Williams if shewas going to vote for the Union. Williams said she wouldnot.Weeks then asked what the two girls had beendiscussing, andWilliams said it involved the Williams'procurement of an FHA loan on a home they were build-ing.Weeks said that if Williams voted for the Union, "youwon't have anywhere to work, and you can't pay for ahome, because the plant will close." These remarks in-volved unlawful interrogation of a worker about her unionsentiments, as well as a clear coercive threat of job lossthrough plant shutdown if the workers voted the Unioninto the plant, and violated Section 8(a)(1) of the Act.Sometime in the latter part of October, an antiunionpetition was circulated among workers by some workersat a meeting in a community hall. Thereafter a worker sol-icited some employees to sign copies at the plant. On anunidentified date early in November, after Emma JeanCole had been so solicited and refused, Weeks called herinto the restroom and asked her why one Essie, a workersitting behind Cole, had "so much influence on you" thatCole would not sign the petition. Cole denied Essie hadany control over her or kept her from signing, and that itwas not Sullivan's fault, but it was due to Weeks' own at-titude toward Cole, consisting of angry looks and remarksabout her personal appearance. Cole volunteered that shedid not want a union, as Sullivan had always treated hernicely, but she wanted Weeks to treat her the same wayso Cole could do her job properly. Weeks got upset, cried,and complained the girls were all against her, and saidpersonal problems affected her attitude. Cole replied that,if it would make Weeks feel better, Cole would sign thepetition, provided Weeks understood that Essie had notinfluenced her against signing it. I find that Weeks' queryand accusation regarding Cole's failure to sign the peti-tion was an unlawful inquiry into Cole's sentiments re-garding the Union. In addition, her tearful impliedpromise to treat Cole better if she would sign was a ratherartful but effective promise of benefit in the form of bettertreatment if she would put herself on record against theUnion, which was likewise coercive. I find that Respond-ent thereby violated Section 8(a)(1) of the Act. I findsimilar unlawful coercion in Weeks' query of employeeSarah Patterson in the second week in Novemberwhether she had signed the petition, and when Pattersonsaid she had not, in Weeks' remark "By all means sign it,we do not want a union in this plant."When employee Betty McLain was approached in Oc-tober to sign the antiunion petition, the soliciting em-ployee told her that if she did not sign, she would be fired.McLain at once sought out Sullivan and asked if this wastrue. He replied "definitely no," that this petition was putout by employees, not the Company, and that the onlytime he could fire her was if she did not do her work right.They then discussed the Union, with its advantages anddisadvantages. Sullivan told her he did not want a unionin the plant. In discussing wage rates, he indicated that ifthe Union did come in, the Company could not pay higherrates which might be demanded by the Union, and couldnot agree to them in bargaining, because the jackets hadto be made at a certain cost so that they could be sold fora specific price, and the Company could only pay the girlsat rates based on that cost, so that no matter what hap-pened in bargaining the Company could not pay morethan certain rates in order to sell the jackets.27 I find hereno coercive threat of refusal to bargain with the Union onrates, such as would have a tendency to impress McLainwith the futility of choice of the Union as bargainingagent, but at most a presentation of Respondent's presentview of what its position would be on wages in bargainingwith the Union, based on its present economic situationand the economic factors which controlled its costs andwage rates it paid. As this incident appears to fall withinthe allegations of paragraph 10 of the amended complaint,I shall recommend that said portion of the complaint bedismissed.Cole and employee Shirley D. McDaniel often hadcasual discussions with Sullivan at lunchtime during1966, while eating on the front steps of the plant, in whichboth often asked him questions about plant operationsand, during the Union's campaign, about his view on thess I find these facts on uncontradicted testimony of Haney, as Weekswas not called by Respondent to testify. For the same reason, I credit'testimony of other employee witnesses outlined hereafter which recountsactivities and remarks of Weeks.27 I find this talk from a composite of credited testimony of Sullivan andMcLain; testimony of either at variance therewith is not credited. MID STATES SPORTSWEAR, INC.569Union and its effect on the plant operation. In one suchtalk in November shortly before the election, both girlsasked him how long the fall layoff would be,211 and hereplied that its length would depend on whether theUnion came into the plant. In the same discussion, Coleasked him if the girls would be discharged if they signedthe antiunion petition, and he replied, "[no,] You are allmy girls ... I need all of you. I don't want any of you tothink you are going to get fired if you sign the petition orif you don't."29 I find nothing coercive in Sullivan's re-mark on this occasion; his equivocal remark about the ad-vent of the Union affecting the length of a layoff was notfurther explained, and is not directly or by implication in-dicative of a possible or probable retaliation for em-ployees' choice of the Union as bargaining agent.30On one or more occasions in October and November,antiunion employees distributed to workers at lunch orbreaktime cake with paper napkins marked "Vote No."When Patterson and other girls got the cake in the lastweek of October, they pinned the napkins on theirclothing voluntarily and wore them at work, and whilewearing it one day Weeks came past, stopped at Patter-son's machine, reached over and repinned the napkin onPatterson to make it straight, saying "Wear it at all times,we do not want a union." When McDaniel got a similarnapkin on a date early in November, she took it to hermachine, but did not put it on her clothing. Weeks cameup shortly, and asked her where the napkin was. Mc-Daniel said it was at her machine. Weeks told her to putiton.When McDaniel refused, Weeks said "I will put iton you," and at once picked it up, pinned it on Mc-Daniel's blouse, saying "That looksnice,now wear it."Once in the 2d or 3d week of November, when workersatmorningbreak received cake with napkins, Little putthe napkin in her purse. Shortly after Weeks came pasther machine, asked where the napkin was, and Little said,"in my purse." Weeks asked why she had not pinned it onher clothing. Little replied "I do not want it on, and I donot have a pin." Weeks said she would get a pin, walkedaway, and came back with another napkin and a pin,asked where Little wanted it pinned on. Little said she didnot want it pinned on at all. Weeks said she would pin iton her collar. Little repeated she did not want to wear it,as it might hinder her in her work. Weeks replied shewould pin it on the back of her collar, and did so. Littlebecame angry, said she would take it off, and Weeksreplied "you had better leave it there." Weeks' query ofemployees about wearing the antiunion napkin, and herpositive efforts,even againstemployees' wishes, to makethem wear the napkins, with orders to continue to wearthem, were coercive intrusions into employees' protectedrights to display or refuse to display theirunionor antiu-nion sentiments,as they pleased, without interferencefrom management. I find that these actions violated Sec-tion 8(a)(1) of the Act.31In the week or two before the election, someantiunionemployees distributed small pins with the legend "VoteNo" to employees in the plant. When Inez Heaton gothers, she wore it every day thereafter without commentfrom management, except once when she, Vere NeseWilliams, and another girl did not wear them, and on thisdate Manager Sullivan came to their machines at break-time and asked where the buttons were. The girls saidthey left them home Sullivan said "We want you to wearthese buttons, now we want to win this election 100%."On November 25, as Sullivan passed the machine ofBetty Jean Porter Little during worktime, anotherworker, Nancy McGann, told Sullivan that Little did nothave a "Vote No" pin. Sullivan said he did not think hehad any left, but would see if he could find one. Hestarted to walk away, then turned back with a pin in hishand and gave it to Little, who pinned it on a box on hermachine. McGann told Sullivan that Little did not wantthe plant to close, and she knew Little would "vote right,"as she was too old to get work elsewhere. Sullivan replied"We have confidence in Betty, she will vote right, she hasjust bought a new car and has to pay for it." On Monday,November 28, as repair girl Mary Francis Hillman wasgiving garments back to Little to repair, she told Sullivan,who was nearby, that Little was not wearing her "VoteNo" pin. Sullivan asked Little where it was, and why shedid not wear it. Little said it was on the end of her box,where she could see it. Sullivan replied that he thought itwould look better and make her look prettier if she pinnediton, where everybody could see it and know how shefelt. She replied that she did not want it pinned on her, forshe could see it on the box, and that she was as pretty asshe was going to be without any change. She laughed asshe said this, Sullivan and other girls nearby also laughed,but he took the pin and pinned it on her. She said that ifthe pin meant that she should "vote right," and if it wasright to vote as the pin said, then she would do so. Shelaughed and Sullivan did also, saying, "I think that is thebest way to vote, the way the pin says." He then told her"to be sure and wear it tomorrow." Little left it on herblouse the rest of the day, but the next day she gave outchewing gum at her machine, with a prounion saying onthe wrapper, to those workers who asked for it; Little wasan observer for the Union in the election. At or about thesame date, Sullivan asked McDaniel at her machinewhere her "Vote No" pin was. She said it was in the boxat her machine. He asked why she did not put it on, andshe said she did not want to, showing him a perfumednecklace she was wearing with another pin on it, andcommented that "Mine smells better than yours." Hesmelled the necklace, smiled, and walked off.32 Sullivan'sinterrogation about employees' failure or refusal to wearthe pins, suggestions that they wear them to show howthey felt (although some felt contrary to the admonitionon the pin), were coercive attempts by management tocompel employees to display their sentiments about theUnion, similar to those of Weeks, and Sullivan's intima-tion to Little that she would "vote right" so that she couldpay for her car, in context of McGann's remarks aboutpossible closing of the plant if the vote was not "right,"and Little's inability to get another job, amount to a plain28The plant had an economic layoff each fall which usually ran a monthor two, and involved varying numbers of workers, depending on businessconditions29This talk is found on a composite of credible testimony of Cole andMcDaniel,and admissionsof Sullivan.3o I make no finding on testimony of McDaniel regarding a similar talkwith Sullivan at the same location about June 1, 1966, in which she placesthe threat of a plant shutdown in his mouth, for the incident, if it occurred,is outside the 6-month statute of limitations in Section 10(b) of the Act31Murray Ohio Manufacturing Company,156 NLRB 840, 854,TheChas V Weise Co,133 NLRB 765,Beiser Aviation Corporation,135NLRB 399,400;Ralph Wells & Co,151 NLRB 1384, 139432The "pin" incidents are based on credible testimony of the workersdirectly involved, as corroborated in part by admissions of Sullivan.Testimony of Sullivan in partial conflict with the findings is not credited. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercive reminder to Little that she might lose her job ifshe did not "Vote No," as the pin suggested. By Sul-livan's actions and remarks aforesaid, Respondent furtherviolated Section 8(a)(1) of the Act.33On November 30, Sarah Patterson was on temporarylayoff, but was brought to the plant by a neighbor, AliceMcGregor, early in the morning so that she could vote assoon as the polls opened. When she came in, she met Sul-livan outside his office and asked to speak to him; he tookher out on the platform because someone was in his of-fice. She remarked that she had come in to vote, and shewanted to make it clear that she was not for the Union,that some people had said she was out working for it, butshe would not vote against it. Sullivan merely replied,"That's good," and told her to wait in the office and shewould be called when the polls were open. She asked Sul-livan when she would be recalled to work, and he repliedthat he could not tell her anything "until after today." Ifind this much of the conversation from credited and mu-tually corroborative testimony of Patterson and Sullivan.Patterson also testified that Sullivan added after "untilafter today" the words "If the Union goes in, we will packup and move." McGregor, who at the time was sitting inher car 10-15 feet away preparing to drive off, says sheheard Patterson ask Sullivan what he would do "if theUnion came in," and that he then made the shutdown re-mark. However, Patterson does not indicate she askedthe apparent question which triggered that reply, but putsitas coming from Sullivan as a threat of shutdownwithout preliminary question from her. Sullivan flatly de-nied that he made the threat of shutdown, but only that hewould recall her when there was work on her operation.In view of the conflict between Patterson and McGregoron the crucial preliminary remarks and question, and hav-ing seen and heard Patterson who appeared to be an out-spoken person, I am more inclined to believe that she didmost of the talking about her lack of connection with theUnion, but did not go so far as to probe into Sullivan'sprobable reaction to a union victory; I credit his denial ofany plant shutdown, and discredit the testimony of thetwo women to the contrary. Hence, I find no violation ofthe Act by Sullivan in this conversation.E.The Objections to the ElectionThe crucial period within which Respondent's conductmust be appraised runs between October 7, 1966, thedate the Union filed its petition, and November 30, 1966,the election date. It is well settled that employer conductwhich is coercive and violates Section 8(a)(1) of the Acta fortioriis the type of conduct which interferes with afree choice by employees in an election, if it occurs withinthe crucial period.Dal-Tex Optical Company, Inc.,137NLRB 1782, 1786. Accordingly, I find that the followingviolations of Section 8(a)(1) found above, which occurredafter October 7, 1966, amount to conduct interfering withthe free choice of bargaining agent by employees in theelection, and warrant the Board in sustaining Objection1 to the election, as well as the quasi-objection raised bythe Regional Director in his report based on the allegedthreats by supervisors, and in setting the election aside:(1)The interrogations of employees in October andNovember by Weeks about their union sentiments andwhy they did not sign an antiunion petition, her persua-sion of Cole to sign it by promise of better personal treat-ment, and plain orders to other employees to sign it, andher threats of job loss and personal economic loss to em-ployees through closure of the plant if they voted for theUnion.(2)Weeks' interrogation of workers in the same periodabout wearing an antiunion slogan, and affirmative ef-forts, with use of physical measures against their will, tomake them display such slogans on their person.(3)Sullivan's similar queries of employees about theirfailure to wear "Vote No" pins, suggestions that theyshould wear them, and threat of job loss if they did not"vote right" as the pin suggested.Although Respondent violated the Act by issuance ofthe illegal no-solicitation rule on July 3, 1966, and main-taining it until sometime in Setpember, it was replacedsometime before October 7, 1966, by a rule which is notquestioned. Hence, I find nothing in the issuance, main-tenance, and final withdrawal of the illegal rule prior tothe crucial period which would warrant setting the elec-tion aside.34The Pay RaisesThe record shows that in the fall of 1966 Respondentreceived an order for garments of a size larger than it hadever made at this plant. When assembly began the em-ployee who ticketed garments with the proper piece ratesput the rate marker for smaller sizes on these garments.An operator asked Sullivan and Howard Machson, his in-dustrial engineer, about the fairness of using that rate forthe larger sizes, so Sullivan checked the rate controlrecords, saw the error, and directed the supervisors tochange to the proper rates on the larger sizes, which wasdone on or about October 7 and 11, with operatorsreceiving the benefit of the higher rate as they worked onthe larger garments. As this was done, Machson toldsome employees they were getting the new rates becauseit took longer to do their operations on those sizes thanthe smaller ones. In course of the changeover, however,Machson conducted time studies of the operation on thelarger sizes in order to prove out the rate, and while doingthis he told various operators during October that if theysewed 400 jackets in a certain period of time, they wouldget a bonus of $10. They received the bonus on the fol-lowing Friday after they had achieved that product ion. Indiscussions with workers about the new rate and thebonus for production, there was no mention of the Unionor its pending campaign. While the raises were given inthe crucial period and about a month before the election,and I have found that in and before this period Respond-ent had engaged in unfair labor practices of the typeclearly calculated to coerce employees in their choice ofrepresentatives, nevertheless it is also clear from thewhole record on this subject that the rate changes wereput into effect only after employees had shown to themanagement the inequity of paying the lower piece ratefor the larger garments, and after the management in-vestigation showed that use of the lower rate was a cleri-cal error, which it hastened to correct in fairness to the33 See fn 31,supra34 In view of the coercive actions during the crucial period which affordample basis for setting aside the election, I need not consider the coercioninherent in the issuance of the rule in order to evaluate the weight to begiven later conduct within the critical period, as inM & W Marine Ways,Inc,165 NLRB 191. MID STATES SPORTSWEAR,INC.571employees,and that the need and grant of the higher ratecame only because of receipt of an order for the largersizes from a large customer,which order on the recordhere clearly had no relation to the pendency or progressof the Union's election;and in addition,the new rate ob-viously had the effect of maintaining employees' totalcompensation while working on the larger sizes,prevent-ing a loss of pay when their rate of production was sloweddown by the more difficult and time-consuming work onthe larger garments.It is also clear that the bonuses weregiven for achievement of a certain rate of production onthose garments in the normal course of Respondent'stesting and proving out the propriety of the new rates. Inall these circumstances,Imust conclude that Respondenthas adduced cogent evidence to show that the raises andbonuses were meritorious and given for purely businessreasons, which is sufficient to rebut any inference thatthey amounted to a deliberate grant of an additionalbenefit or gift, without anyquid pro quoin work done, orthat the grants were deliberately timed at a crucial pointin the campaign or so close to the election as to raise areasonable inference that they were intended or likely topersuade employees to vote against the Union.35 I there-fore conclude that this conduct was not such as to affectthe results of the election and require that it be set aside.36Objections 2 and 5 relate to employer literature issuedbetweenOctober 31andNovember 30,1966.37Examination of the documents in the light of contem-poraneous counterpropaganda put out by the Union in-dicates that the main thrust of the company argumentsdealtwith the disadvantages of having a union in theplant, including the possible unpleasant consequences ofworkers being called out on strike by the Union in theevent of disputes with the Employer, and possible plantshutdowns ensuing.The Union replied to this argumentby at least one leaflet,issued rather late in the campaignwhich strove in plain words to "debunk" the employer ar-guments about strikes by indicating that in at least onestrike, by the Machinists'Union against the airlines, theemployees themselves made the decision to strike and tocontinue it, contrary to the advice of union leadership; themain thrust of this leaflet was that the employees them-selves were the final arbiters on whether there would bea strike. In the entire context of the literature from bothsides, I cannot say that the company literature was sodominant that the employees were unable to evaluate thearguments both ways on the questions of strikes and theircausation,or that the employees were prevented by thecompany,leaflets from making a free choice about theUnion. The same holds true for the company leaflet onNovember 30, 1966, which was issued in reply to a priorleaflet of the Union dealing with another plant affiliatedwith Respondent and which had been organized by theUnion; when considered together,the company leafletcannot be considered misleading on the question of com-mon ownership of the two plants or as indicating that theother plant was closed down only because and after itbecame unionized I therefore recommend that Objections2 and 5 be overruled. 38III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its operationsdescribed in section I, above, have a close,intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedEster J.Dunavent on July 12, 1966,I recommend thatRespondent offer her immediate and full reinstatement toher former or a substantially equivalent position withoutprejudice to seniority or other rights and privileges, andmake her whole for any loss of earnings she may have suf-fered as a result of the discrimination against her,by pay-ment to her of a sum of money equal to the amounts shewould have earned from the date of discriminatorydischarge to the date of a proper offer of reinstatement,less net earnings during said period, the backpay to becomputed in the manner established in F.W.WoolworthCompany,90 NLRB 289, and including interest at therate of 6 percent per annum,as required byIsis Plumbing& Heating Co.,138 NLRB 716. The illegal dischargealso warrants a broad cease-and-desist order and notice.CONCLUSIONS OF LAW1.The Union is a labor organization, and Respondentis engaged in commerce, within the meaning of the Act.2.By unlawfully discharging Ester J. Dunavent asfound above, the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.3.By interfering with, restraining,and coercing its em-ployees in the exercise of their rights guaranteed them bySection 7 of the Act,by said discharge and other conductfound above, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.Respondent has not violated the Act by itsdischarge of Clara Ruth Keeton,or by conduct alleged inthe complaint other than as found above.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of Law and the entire record in this case, it isrecommended that Respondent,Mid States Sportswear,Inc., its officers, agents,successors,and assigns, shall:1.Cease and desist from:35 SeeM & W Marine Ways,Inc., supra,(TXD section 11,D), andJewell Smokeless Corporation,163 NLRB 651;and cf.N.LR.B. v.Exchange Parts Company,375 U.S. 405 and other cases cited by theUnion which I consider inapposite on the facts-3s I note that while the wage and bonus grants were included in thecharge, they were not alleged in the complaint as an unfair labor practice,and the Regional Director made no finding about them after his own in-vestigation in the representation case.37The Union in its brief abandoned objection 3 relating to the Em-ployer's leaflet of November 8, 196638 I have carefully considered various cases cited by the Union on thissubject, and while various decisions contain some facts similar to these in-volved in the company literature here,the overall picture in each of themis different so that I do not consider them apposite or controlling here 572DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)DiscouragingmembershipinAmalgamatedClothing Workers of America, AFL-CIO, or in any otherlabor organization of its employees, by discharging any ofitsemployees or discriminating in any other manner inrespect to their hire or tenure of employment, or any termor condition of employment.(b) Interrogating employees about their union activi-ties, threatening them with loss of employment or incomethrough plant shutdown if the above Union or any otherlabor organization organizes the plant or they vote for itin an election; requesting, or persuading them by offers ofbenefits, to sign petitions or documents against saidUnion or any other labor organization; requesting, per-suading, warning, or compelling employees to wear anddisplay on their persons antiunion buttons or documents;issuing or maintaining a plant rule preventing employeesfrom soliciting for the Union or any other labor organiza-tion or for other concerted or mutual purposes on plantproperty in nonworking areas on nonworking time.(c)In any other manner interfering with, restraining,or coercing its employees in the exercise of rights guaran-teed to them by Section 7 of the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer Ester J. Dunavent immediate and full rein-statement to her former or substantially equivalent posi-tion,without prejudice to seniority or other rights andprivileges, and make her whole for airy loss of pay suf-fered by reason of Respondent's discrimination againsther, in the manner set forth in the section hereof entitled"The Remedy" and notify her if presently serving in theArmed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c)Post at its Sumner, Mississippi, plant copies of theattached notice marked "Appendix."39 Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any othermaterial.(d)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.40IT IS FURTHER RECOMMENDED that the election in Case26-RC-2767 be set aside and a new election held at anappropriate time.90 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate our employees abouttheir union activities, threaten them with loss of em-ployment or income through plant shutdown if Amal-gamated Clothing Workers of America, AFL-CIO,or any other labor organization organizes our plantor if they vote for such labor organization in an elec-tion; request or persuade them by offers of benefits,to sign petitions or documents against said Union orany other labor organization; request, persuade,warn, or compel them to wear and display on theirpersons antiunion buttons or documents; issue ormaintain a plant rule prohibiting them from solicit-ing for the above Union or any other labor organiza-tion or for other concertedor mutual purposes onplant property in nonworking areas on nonworkingtime.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed to them by Section 7 of the Act.WE WILL NOT discourage membership in theabove-named Union, or any other labor organizationof our Employees, by discharging any of our em-ployees or discriminating in any other manner inrespect to their hire or tenure of employment or anyterm or condition of employment.WE WILL offer to Ester J. Dunaventimmediateand full reinstatement to her former or substantiallyequivalent position, without prejudice to her seniori-ty or other rights and privileges, and make her wholefor any loss of earnings suffered as a result of our dis-crimination against her.All our employees are free to become or remain or torefrain from becoming or remaining members of Amalga-mated Clothing Workers of America, AFL-CIO, or anyother labor organization.30 In the event that this Recommended Order is adopted by the Board,the words `a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "MID STATES SPORTSWEAR,INC.(Employer)DatedBy(Representative)(Title) MID STATES SPORTSWEAR, INC.Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of her right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive573days from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 746 FederalOffice Building, 167 North Main Street, Memphis, Ten-nessee 38103, Telephone 534-3161.